 



EXHIBIT 10.35
Confidential Treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as “***”. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.
MICROSOFT – NOVELL
PATENT COOPERATION AGREEMENT
This patent cooperation agreement (“Agreement”) is effective as of November 2,
2006 (“Effective Date”) by and between Microsoft Corporation, a Washington
corporation having a primary place of business at One Microsoft Way, Redmond,
Washington, USA 98052, and Microsoft Corporation’s Subsidiary, Microsoft
Licensing, GP, a Nevada General Partnership having its primary place of business
at 61000 Neil Road, Reno, Nevada, USA 89511 (“MLGP”) (collectively,
“Microsoft”), and Novell, Inc., a Delaware corporation having a primary place of
business at 404 Wyman, Waltham, Massachusetts, USA 02451 (“Novell”). Microsoft
and Novell are herein referred to separately as “a party” or collectively as
“the parties” and when capitalized as “Party” or “Parties” also includes their
respective Subsidiaries.
RECITALS
Microsoft Corporation is the owner of its Patents (as defined below); and has
licensed the rights to commercially exploit its Patents to MLGP.
The Parties acknowledge the ownership or control of Patents and a desire to
grant rights to each other’s Customers and make certain accommodations to each
other under certain such Patents.
The Parties expect to continue research and development that will result in
ownership or control of additional Patents and therefore desire to grant rights
to each other’s Customers and make certain accommodations to the other Party
under certain such additional Patents.
In consideration of the mutual covenants and conditions stated herein and for
good and valuable consideration, the Parties agree as set forth herein.
AGREEMENT
1. DEFINITIONS
     1.1 “Covered Products” of a Party means all products and services sold,
licensed, supplied, distributed or otherwise made available by such Party except
for Foundry Products, Clone Products and Other Excluded Products (collectively,
“Excluded Products”).
     1.2 “Covered Patents” means Patents entitled, in whole or in part, to an
effective filing date on or before the end of the Term, (i) which a granting
party or any of its Subsidiaries now or
 

***   Portion for which confidential treatment requested.

     
Microsoft — Novell
  CONFIDENTIAL
Patent Cooperation Agreement
  November 2, 2006

1 of 27



--------------------------------------------------------------------------------



 



hereafter during the Term owns or controls, or (ii) under which (and to the
extent to which) a granting party or any of its Subsidiaries now or hereafter
during the Term has the ability or right to grant a release, covenant not to sue
or other freedom from suit. Covered Patents do not include Extendible Third
Party Patents.
     1.3 “Captured Patents” means Covered Patents entitled, in whole or in part,
to an effective filing date on or before January 1, 2001 (i) which a granting
party or any of its Subsidiaries owns or controls as of the Effective Date, or
(ii) under which (and to the extent to which) a granting party or any of its
Subsidiaries has as of the Effective Date the ability or right to grant a
release, covenant not to sue or other freedom from suit.
     1.4 “Applications Programming Interfaces” means a set of one or more
routines or interfaces provided by an operating system or other software that
are used to invoke or direct functions or services of such operating system or
other software for use by other programs.
     1.5 “Patents” means any and all patents, utility models, patent
registrations, and equivalent rights (including, without limitation, originals,
divisionals, provisionals, results of reexamination, continuations,
continuations-in-part, extensions or reissues), and applications for the
foregoing, in all countries of the world, and any other procedure or formality
with respect to the aforesaid that can result in an enforceable patent right
anywhere worldwide. Patents do not include design patents, design registrations,
or trade dress rights.
     1.6 “Subsidiary” means any entity (a) more than fifty percent (50%) of
whose outstanding shares or securities representing the right to vote for the
election of directors or other managing authority are, now or hereafter, owned
or controlled, directly or indirectly, by a party, but such entity shall be
considered a Subsidiary only so long as such ownership or control exists; or
(b) which does not have outstanding shares or securities, as may be the case in
a partnership, joint venture or unincorporated association, but more than fifty
percent (50%) of whose ownership interest representing the right to make the
decisions for such entity is, now or hereafter, owned or controlled, directly or
indirectly, by a party, but such entity shall be considered a Subsidiary only so
long as such ownership or control exists.
     1.7 “Clone Product” means a product (or major component thereof) of a Party
that has the same or substantially the same features and functionality as a
then-existing product (or major component thereof) of the other Party (“Prior
Product”) and that (a) has the same or substantially the same user interface, or
(b) implements all or substantially all of the Application Programming
Interfaces of the Prior Product. Those portions of a product that are otherwise
licensed to one Party from the other Party, or that are compliant with a
specification of a standards organization as to which the other Party has
consented to the use of its Patents therefor, shall not be considered in
determining whether the product is a Clone Product.
     (i) The Parties agree that products sold, licensed, supplied, distributed
or otherwise made available by a Party for Revenue before the Effective Date
(“Existing Products”) will not be deemed Clone Products. For purposes of
clarification, the parties acknowledge that any features and functionality of
such Existing Products (“Existing Product Functionality”) may be
 

***   Portion for which confidential treatment requested.

     
Microsoft — Novell
  CONFIDENTIAL
Patent Cooperation Agreement
  November 2, 2006

2 of 27



--------------------------------------------------------------------------------



 



considered in determining whether a new product (or major component thereof)
meets the requirements set forth in the first paragraph of this definition,
provided that, even if a new product (or major component thereof) meets such
requirements, only those Patents covering inventions in new features and
functionality in such Clone Product may be asserted against such Clone Product,
and only with regard to Clone Product Functionality. For purposes of this
subsection (i), “Clone Product Functionality” means features or functionality
(other than Existing Product Functionality) that add to meeting the requirements
set forth in the first paragraph of this definition.
     (ii) Notwithstanding subsection (i) above, Wine, OpenXchange, StarOffice
and OpenOffice are not subject to such subsection (i), however, the exclusion of
such products from such subsection (i) is without implication as to (and shall
not affect the determination of) whether such products (or any features or
functionality thereof) are Clone Products. Further, the Parties agree that (A)
no inference shall be drawn from the reference to the above products in this
subsection as to whether such products are Clone Products and (B) this
subsection shall not be admitted or referred to in evidence in any dispute
regarding an evaluation of whether any of the products referred to in this
subsection is a Clone Product.
     1.8 “Foundry Product” means a product which is either (a) designed by a
third party (or designed for a third party other than by a Party) without
substantial input from a Party (“Acting Party”) and made, reproduced, sold,
licensed, or otherwise transferred by the Acting Party, on essentially an
exclusive basis, (i) to that third party, or (ii) to that third party’s
customers, or (iii) as directed by that third party; or (b) made, reproduced,
sold, licensed or otherwise transferred through or by the Acting Party for the
primary purpose of attempting to make such product subject to the covenants
under the Covered Patents of the other Party so that a third party’s customers
can receive the benefit of such covenants. For purposes of clarification of
subsection (a) of this Section 1.8, the parties acknowledge that a product as to
which a Party has contributed substantially to the development will have been
designed with substantial input from the Party and, accordingly, shall not
constitute a Foundry Product.
     1.9 “Other Excluded Products” means (a) office productivity applications
(word processing, spreadsheets, presentation software, etc.) of the Parties that
are hosted by or running on a computer acting as a server for a connected client
device, and (b) new features and functions in the following categories of
products of the Parties, but not to the extent the products embody operating
system software or other enabling technologies: (i) video game consoles (e.g.,
Xbox video game consoles), console games, video game applications designed to
run on a computer, and on-line video gaming services (e.g., Xbox live);
(ii) business applications designed, marketed and used to meet the data
processing requirements of particular business functions, such as accounting,
payroll, human resources, project management, personnel performance management,
sales management, financial forecasting, financial reporting, customer
relationship management, and supply chain management; (iii) mail transfer agents
(aka email servers); and (iv) unified communications.
     1.10 “Customers” means an enterprise or individual that utilizes a specific
copy of a Covered Product for its intended purpose as authorized by a Party in
consideration for Revenue
 

***   Portion for which confidential treatment requested.

     
Microsoft — Novell
  CONFIDENTIAL
Patent Cooperation Agreement
  November 2, 2006

3 of 27



--------------------------------------------------------------------------------



 



(directly or indirectly) to such Party. Enterprises or individuals are not
Customers when they (1) resell, license, supply, distribute or otherwise make
available to third parties additional copies of the specific copy(ies) of a
Covered Product they otherwise utilize as a Customer; or (2) resell, license,
supply, or distribute the output of SDKs or embedded developer kits they utilize
as a Customer. For avoidance of doubt, an enterprise or individual cannot
qualify both as a Customer and Distributor for use of the same copy of a Covered
Product.
     1.11 “Distributors” means resellers and distributors to the extent they are
authorized by a Party (directly or indirectly) to resell, license, supply,
distribute or otherwise make available Covered Products of the Party (whether
the resale or distribution is on a stand-alone basis, on an OEM basis as bundled
with hardware or other software of the reseller or distributor, or otherwise).
     1.12 “Revenue” means any consideration to a Party that is reasonably
attributable to Covered Products. Revenue includes without limitation
consideration for any (i) sale or license of Covered Products or the sale or
license of the services of Covered Products, (ii) warranties, indemnification or
updates for Covered Products, (iii) maintenance, upgrades, upgrade protection,
service, premium service packages, subscription, consulting, installation and
support contracts for Covered Products, (iv) user or device access rights to
Covered Products, and (v) hosting by a Party of Covered Products for the benefit
of third parties.
     1.13 “Extendible Third Party Patents” means any Patent entitled, in whole
or in part, to an effective filing date on or before January 1, 2012, which is
not owned or controlled during the Term by a granting party or any of its
Subsidiaries but under which the granting party or any of its Subsidiaries now
has or hereafter during the Term obtains the ability or right to grant a
covenant not to sue or other freedom from suit to customers of the other Party,
where the grant of the covenant or other freedom from suit to the customers of
the other Party is contingent on the payment of consideration to a third party
which (a) is not a Subsidiary of the granting Party or (b) at the time an
invention claimed by the Patent was conceived, was not a Subsidiary of the
granting Party or an employee or contractor of the granting Party or a
Subsidiary of the granting Party.
     1.14 “Term” means the period beginning on the Effective Date and ending on
the earlier of (i) January 1, 2012 or (ii) the date of termination of this
Agreement.
2. COVENANTS
     2.1 Covenant to Customers. Subject to the Parties’ compliance with the
terms of this Agreement, each party on behalf of itself and its Subsidiaries
(“Covenanting Party”) shall, under the terms set forth in Exhibit A, covenant
not to sue the other Party’s Customers (“Covenanted Customers”) for infringement
of Covered Patents of Covenanting Party on account of such Covenanted Customers’
use of Covered Products of the other Party. Each Covenanting Party shall effect
the foregoing covenant by (i) jointly announcing this Agreement at the press
conference described in Section 19, and (ii) posting the terms of such covenant
as set forth in
 

***   Portion for which confidential treatment requested.

     
Microsoft — Novell
  CONFIDENTIAL
Patent Cooperation Agreement
  November 2, 2006

4 of 27



--------------------------------------------------------------------------------



 



Exhibit A to its website within one week of the press conference. Each
Covenanting Party shall comply with such covenant.
     2.2 Express and Implied Rights. No express or implied rights are granted
under this Agreement for copyright, trademark, trade dress, service mark, trade
secret, know-how, or other non-Patent intellectual property.
     2.3 Extendible Third Party Patent Covenant. Each party agrees that upon
written request it and its Subsidiaries will grant to the other Party’s
Customers the covenant of Section 2.1 and Exhibit A under any Extendible Third
Party Patents, to the broadest extent possible and under the most favorable
terms and conditions (including most favorable payment terms); however, such
grant need not be granted to a greater extent than the terms, conditions and
covenants granted in this Agreement. Rights granted to such Customers under any
Extendible Third Party Patents shall be memorialized in an agreement between the
parties separate from this Agreement and subject to payment of any consideration
to the granting Party in the same manner, and in an amount no greater than, the
granting Party is obligated by an agreement to pay the third party on account of
such grant. Each party shall confirm whether individual identified Patent(s) are
Extendible Third Party Patents in response to any reasonable written requests by
the other party.
     2.4 New Subsidiary, Product Line Covenant. The parties acknowledge and
agree that if a Subsidiary is acquired or formed by (or an entity otherwise
becomes a Subsidiary of) a Party after the Effective Date, or a product line is
acquired (whether through ownership, exclusive license or other transfer) by a
Party after the Effective Date, the covenants granted under Section 2.1 and
Exhibit A shall extend to Customers of such Subsidiary or product line, but
effective only as of the date of the acquisition (or the entity’s otherwise
becoming a Subsidiary).
     2.5 Former Subsidiary Covenant. If a Subsidiary of a party ceases to be a
Subsidiary after the Effective Date and such Subsidiary holds (at or before the
time it ceases to be a Subsidiary) any Covered Patents under which the other
Party’s Customers are provided covenant rights as set forth in Section 2.1 and
Exhibit A, the covenant rights shall continue as to such Covered Patents for
their normal duration under this Agreement as if the Subsidiary had continued to
be a Subsidiary.
2.6 Duration of Covenants.

  2.6.1   For specific copies of Covered Products distributed by a Party for
Revenue during the Term, the covenants set forth in Section 2.1 and Exhibit A
shall apply as to all Covered Patents and such covenant as to such Covered
Products shall continue until six years after the last of such Covered Patents
to expire.     2.6.2   For specific copies of Covered Products distributed by a
Party for Revenue after the end of the Term (but before termination of this
Agreement), the covenants set forth in Section 2.1 and Exhibit A shall apply
only as to Captured Patents, and such covenants as to such Covered Products
shall continue until six years after the last of

 

***   Portion for which confidential treatment requested.

     
Microsoft — Novell
  CONFIDENTIAL
Patent Cooperation Agreement
  November 2, 2006

5 of 27



--------------------------------------------------------------------------------



 



such Captured Patents to expire, unless modified pursuant to Sections 7 or 8 of
this Agreement.

  2.6.3   For specific copies of Covered Products distributed after termination
of this Agreement, the covenants set forth in 2.1 and Exhibit A shall not apply.

     2.7 Other Covenants. Microsoft shall make and perform under the pledges
attached as Exhibits D and E.
3. WARRANTIES AND DISCLAIMERS
     3.1 Proper Authority. Each party represents and warrants on behalf of
itself and its Subsidiaries that it has full right, power, and authority to
(a) enter into this Agreement, and (b) grant the covenants and releases herein
under its Covered Patents. Each party further represents and warrants on behalf
of itself and its Subsidiaries that the individuals signing this Agreement have
full authority and are duly authorized and empowered to execute on behalf of the
party and its Subsidiaries for which they are signing. Each party also covenants
that it will obtain, maintain and exercise all rights necessary to bind any
Subsidiary acquired after the Effective Date to all applicable terms of this
Agreement.
     3.2 Warranty Disclaimers. Neither party makes any representation or
warranty as to the scope, coverage, validity, or enforceability of any of its
Covered Patents.
     3.3 Reservation of Rights. All covenants granted in this Agreement are
non-extendible, non-exclusive, non-transferable, and personal to the Customers
specified in Sections 2.1 and in Exhibit A hereto, and without limitation of the
generality of the foregoing, shall not apply to the Parties or their
Distributors. No licenses are being granted by the limited, personal covenants
provided under this Agreement. The Parties reserve all rights (and neither Party
receives any rights) not expressly granted in this Agreement. No additional
rights (including any implied patent licenses, covenants, releases or other
rights) are granted by implication, estoppel or otherwise, including no rights
under any additional Patents of a Party (e.g., non-Captured Patents) by virtue
of having covenants with respect to Covered Products distributed or authorized
during the Term under certain other Patents of such Party (e.g., Captured
Patents). Without limitation of the generality of the foregoing, and
notwithstanding anything to the contrary in this Agreement, (a) neither Party is
bound by, or grants any covenant or other right or incurs any other obligations
as a result of, the terms of any license or other agreement with a third party
to which the other Party may be subject (it being acknowledged that the
covenants and other rights granted by the Parties as a result of this Agreement
are only those expressly set forth in this Agreement), and (b) subject to
Section 4, neither Party grants any covenant or other right or incurs any other
obligations with respect to Excluded Products.
     3.4 No Acknowledgement of Infringement. Nothing in this Agreement shall
imply, or be construed as an admission or acknowledgement by a Party, that any
Patents of the other Party are infringed, valid or enforceable.
 

***   Portion for which confidential treatment requested.

     
Microsoft — Novell
  CONFIDENTIAL
Patent Cooperation Agreement
  November 2, 2006

6 of 27



--------------------------------------------------------------------------------



 



4. RELEASES
     4.1 Parties and Subsidiaries. The parties, on behalf of themselves and
their Subsidiaries, irrevocably release each other and their respective present
Subsidiaries from any liability for Patent infringement (including any
infringement by Excluded Products) arising prior to the Effective Date, provided
the foregoing release does not apply to any other parties, including the
parties’ respective Distributors and Customers.
     4.2 Customers and Distributors. The parties, on behalf of themselves and
their Subsidiaries, irrevocably release the direct and indirect Distributors of
the Parties from any liability for Patent infringement arising on account of
using, importing, offering for sale, selling, licensing, supplying,
distributing, otherwise making available, or promoting the commercialization of
the Parties’ products and services (including Excluded Products) prior to the
Effective Date, provided the foregoing release does not apply to Wine or to any
product for which such other Party did not receive Revenue directly or
indirectly. The parties, on behalf of themselves and their Subsidiaries, also
irrevocably release the respective direct and indirect Customers of the other
Party from any liability for Patent infringement arising on account of using the
Parties’ products and services (including Excluded Products) obtained prior to
the Effective Date, provided the foregoing release does not apply to Wine or to
any product for which such other Party did not receive Revenue directly or
indirectly.
     4.3 New Subsidiary or Asset. Any entity (e.g., an entity that becomes a
Subsidiary) or asset (e.g., new product line) acquired by a party after the
Effective Date is not released by the other party or its Subsidiaries from
liability for patent infringement that occurred prior to such acquisition date.
5. PAYMENT
     5.1 Initial Payments. Within ten (10) business days of the Effective Date,
Microsoft will make to Novell a balancing payment of One Hundred-Eight Million
US dollars ($108,000,000 US), which represents ***.
     5.2 Other Payments. Novell shall pay to Microsoft the Fees as defined in
Exhibit B hereto for successive reporting periods during the Term as set forth
in Exhibit B.
     5.3 Late Payments. If a Party fails to make any payment due hereunder by
the applicable due date, then to the extent permitted by applicable law the
other Party may, at its option and without prejudice to any other right or
remedy available to it whether under the Agreement or otherwise, assess a
recurring late charge on such past due amount at an annual rate equal to the
lesser of *** or the highest rate permitted under applicable law.
     5.4 Records. For *** following the end of each reporting period, Novell
will maintain in good faith and keep at a readily accessible location all usual
and proper records *** for such reporting period (collectively “Records”).
 

***   Portion for which confidential treatment requested.

     
Microsoft — Novell
  CONFIDENTIAL
Patent Cooperation Agreement
  November 2, 2006

7 of 27



--------------------------------------------------------------------------------



 



     5.5 *** ***.
6. TAXES
All payments under this Agreement will be made without any withholding,
deduction or offset except to the extent such withholding, deduction or offset
is required by law. The Parties are not liable for any Taxes of the other Party,
including Taxes that are incurred or arise in connection with or related to this
Agreement. All Taxes are the financial responsibility of the Party who is
obligated by operation of law to pay such Taxes. However, unless a paying Party
provides a valid exemption certificate, the paying Party will pay to the other
Party any sales or use taxes that are (i) owed by the paying Party solely as a
result of entering into this Agreement, and (ii) required to be collected from
the paying Party by the other Party under applicable law. Each party agrees to
make any payments due under this Agreement from a U.S. domestic source. Each
party agrees to indemnify and defend the other Party against any claims, causes
of action, attorneys’ fees incurred, costs and any other liabilities related to
such indemnifying Party’s Taxes. “Taxes” means all taxes of any kind, including
but not limited to sales taxes, income taxes, value-added taxes, property taxes,
franchise taxes and any taxes on gross receipts, end Customer sales and patent
purchases.
7. TERMINATION
     7.1 Cause, Etc. Either party may terminate this Agreement if the other
party or a Subsidiary materially breaches this Agreement and fails to cure the
breach within thirty (30) days after written notice of such breach.
     7.2 ***. If a *** (or ***e.g., an *** or ***) *** that this Agreement or
the *** (including *** or with respect thereto) of *** under this Agreement are
not *** to which a *** and there is an *** by a *** with respect to such ***
that the *** and there is no *** (e.g. through amendment of this Agreement),
then such *** may*** of the *** this Agreement by *** to the ***.
7.3 Defensive Termination
     7.3.1 If one Party (“Asserting Party”) files a lawsuit for Patent
infringement against the other Party for Party Activities within the Term (or
against a Distributor of the other Party for Distributor Activities within the
Term or against a Customer of the other Party for use of a Covered Product or
Excluded Product during the Term), such other Party shall have the right
immediately to terminate this Agreement by providing written notice to the
Asserting Party.
     7.3.2 If one Party (“Asserting Party”) files a lawsuit for Patent
infringement against the other Party for Party Activities within 5 years
following the Term (or against a Distributor of the other Party for Distributor
Activities within 5 years following the Term or against a Customer of the other
Party for use of a Covered Product received within 5 years following the Term),
then such other Party shall have the right immediately to terminate this
Agreement by providing written notice to the Asserting Party.
 

***   Portion for which confidential treatment requested.

     
Microsoft — Novell
  CONFIDENTIAL
Patent Cooperation Agreement
  November 2, 2006

8 of 27



--------------------------------------------------------------------------------



 



     7.3.3 “Party Activities” means the (i) making, having made (exclusively for
such other Party in accordance with such other Party’s design and solely for
distribution under a brand or mark of such other Party), using, importing,
offering for sale, selling, supplying, distributing, otherwise transferring, or
promoting the commercialization of, Covered Products (or for a lawsuit during
the Term, Excluded Products) of such other Party, or (ii) using or practicing
internally by such other Party apparatuses, methods, processes, formulas or
other subject matter covered by Covered Patents of the Asserting Party (except
to the extent such use or practice utilizes Excluded Products). Party Activities
include supplying Covered Products (or for a lawsuit during the Term, Excluded
Products) of such other Party as components for use in their intended manner
with third party products and services; provided, however, that such activities
do not extend to any third party products or services per se, any combinations
wherein such other Party’s Covered Product (and for a lawsuit during the Term,
Excluded Product) is not a material part of any claimed combination, or any
combinations with Excluded Products.
     7.3.4 “Distributor Activities” means the sale, licensing, supply,
distribution or otherwise making available of the specific copies of the Covered
Products of the other Party that are covenanted to Customers of the other Party
pursuant to the terms of Section 2.1 and Exhibit A.
     7.3.5 This Section 7.3 only applies to Subsidiaries of the other Party if
they are Subsidiaries at the time of the filing of the lawsuit or if they were
Subsidiaries at the time they performed the Party Activities. Section 7.3 shall
apply to all current and former Subsidiaries of the Asserting Party.
     7.4 ***. This Agreement will *** terminate upon *** or ***.
     7.5 Effect of Termination. Upon any termination of this Agreement, the
covenants and other rights and obligations of the Parties hereunder shall
terminate, except that Sections 1, 2.6, 3.3, 4, 5, 6, 7.5, and 9-18 shall
survive such termination. In addition, the covenants in Section 2.1 and
Exhibit A shall continue in effect after termination until six years after the
last of the Covered Patents expires with respect to copies of Covered Products
that were sold, licensed, supplied, distributed, otherwise made available or
authorized by the Parties (directly or indirectly through their Distributors)
before termination.
8. CHANGE OF CONTROL OF A PARTY; SPIN OFFS
     8.1 “Change of Control” for purposes of this Section 8 means (a) a merger
of a party with another person or entity if, following the closing of the
merger, shareholders of the party prior to the merger hold less than a majority
of the outstanding voting shares of the merged entity; (b) the acquisition of
more than fifty percent (50%) of the outstanding voting shares of a party by
another person or entity; (c) the authorizing of a person or entity other than
the board or directors or an officer (such as a trustee) to direct the
management and operations of such party; or (d) the sale or other transfer of
all or substantially all of a party’s assets to another entity or person. Such
person or entity is referred to as the “Acquiring Third Party”.
 

***   Portion for which confidential treatment requested.

     
Microsoft — Novell
  CONFIDENTIAL
Patent Cooperation Agreement
  November 2, 2006

9 of 27



--------------------------------------------------------------------------------



 



8.2   “Excluded Acquirer” for purposes of this Section 8 means financial
institutions, financial investors (e.g., private equity or buy-out firms) or any
other person or entity that derives (a) less than ten percent (10%) of its
revenue from the sale, license, supply, distribution, or other providing of
software and hardware products, the service and support of software and hardware
products, and/or the providing of software services or services related to
hardware products, and (b) less than ten percent (10%) of its revenue from
licensing patents.   8.3   If during the Term a party (the “Acquired Party”) is
subject to a Change of Control and the Acquiring Third Party is not an Excluded
Acquirer (as defined above), then each of the following subsections shall apply:

  8.3.1   The Acquired Party shall give written notice of such Change of Control
to the other party (“Non-Acquired Party”) before or promptly after the effective
date of such Change of Control (“Change of Control Date”);     8.3.2  
Section 2.6.2 is hereby deleted and Captured Patents shall be treated the same
as the other Covered Patents in this Agreement. For avoidance of doubt, this
Section 8.3.2 means there are no covenants given to Covered Products distributed
by the other Party for Revenue after the end of the Term.     8.3.3   If the
Change of Control Date occurs after January 1, 2010, this Agreement shall
terminate two (2) years following the Change of Control Date;     8.3.4   In no
event will any Patents of the Acquiring Third Party or any Subsidiaries of the
Acquiring Third Party be subject to the obligations of this Agreement.
Notwithstanding the foregoing, if the Acquiring Party files a lawsuit for patent
infringement against the Non-Acquired Party, then the Non-Acquired Party shall
have the right immediately to terminate this Agreement by providing written
notice to the Acquiring Third Party.     8.3.5   If *** is the Acquired Party,
then (a) *** and the *** shall *** and *** within *** of the Change of Control
Date. For this *** shall be entitled to***and within ***of the ***shall be
entitled to ***to be made of the ***The ***may be ***shall the ***as a
***further, the ***with the ***with respect to ***as to which ***of this
Agreement as of the Change of Control Date.     8.3.6   Such Change of Control
shall not affect any rights granted by the Acquired Party or its Subsidiaries to
the Non-Acquired Party or its Subsidiaries, Distributors or Customers in this
Agreement except as specified in the preceding Section 8.3.1-8.3.5.

8.4   If during the Term a party (the “Acquired Party”) is subject to a Change
of Control, and the Acquiring Third Party is an Excluded Acquirer (as defined
above), then the each of the following subsections shall apply:

 

***   Portion for which confidential treatment requested.

     
Microsoft — Novell
  CONFIDENTIAL
Patent Cooperation Agreement
  November 2, 2006

10 of 27



--------------------------------------------------------------------------------



 



  8.4.1   In no event will any Patents of the Excluded Acquirer or any
Subsidiaries of the Excluded Acquirer be subject to the obligations of this
Agreement. Notwithstanding the foregoing, if the Excluded Acquirer files a
lawsuit for patent infringement against the Non-Acquired Party, then the
Non-Acquired Party shall have the right immediately to terminate this Agreement
by providing written notice to the Excluded Acquirer.

  8.4.2   Such Change of Control shall not affect any rights granted by the
Acquired Party or its Subsidiaries to the Non-Acquired Party or its
Subsidiaries, Distributors or Customers in this Agreement except as specified in
the preceding Section 8.4.2.

     8.5 Spin-offs. If a party (the “Transferring Party”) (i) transfers a
product line that includes Covered Products to a third party without
transferring a Subsidiary to such third party; or (ii) spins off a Subsidiary
(either by disposing of it or in some other manner reducing ownership or control
so that the spun-off entity is no longer a Subsidiary), then after written
request to the other party hereto by the Transferring Party and where such
request is within sixty (60) days following the closing of the transaction or
set of transactions implementing such transfer or spin off (the “Transfer
Date”), the other party hereto shall agree to a covenant agreement with such
third party or such ex-Subsidiary (“Recipient”) (with the same rights,
obligations, and other terms as provided to the Transferring Party herein) under
its Covered Patents for the field of such product line, provided that:
     8.5.1 such field shall not be defined more broadly than appropriate to
cover the particular product line being transferred or spun off;
     8.5.2 the covenant to the Recipient’s Customers shall be limited in the
twelve (12) months immediately following such Transfer Date to a volume of
products and services having aggregate revenue equal to no more than the revenue
from Covered Products of the product line or Subsidiary during the twelve
(12) months before the Transfer Date plus fifteen percent (15%); and shall be
limited, in each of the successive twelve (12)-month periods following such
transfer or spin off to a volume of products and services having aggregate
revenue to no more than the limit for the immediately preceding twelve-month
period plus fifteen percent (15%);
     8.5.3 the Recipient shall extend to the Customers of such other party a
royalty-free covenant (under the same terms as the covenant granted to such
other party’s Customers herein) under all Recipient Patents for all Covered
Products of such other party as of the Transfer Date. “Recipient Patents” shall
mean all Patents meeting the definition of Covered Patents as if Recipient were
substituted for a granting party hereunder in Section 1.2.
     8.5.4 No payment shall be due from the other party to the Recipient as a
result of the covenant agreement, and
     8.5.5 this Section 8.5 shall be omitted from the covenant provided to
Customers of the Recipient.
 

***   Portion for which confidential treatment requested.

     
Microsoft — Novell
  CONFIDENTIAL
Patent Cooperation Agreement
  November 2, 2006

11 of 27



--------------------------------------------------------------------------------



 



     8.5.6 The Transferring Party shall have the right to exercise the rights of
this Section 8.5 no more than five times.
9. ASSIGNMENTS
Neither Party shall assign, grant, sell or otherwise transfer any right under
any of its Patents, applications or inventions which are (at the time of the
assignment, grant, sale or other transfer) subject to the other Party’s or its
Customers’ rights under this Agreement, unless such assignment, grant, sale or
other transfer is made subject to, and the transferee accepts, the covenants set
forth in Section 2.1 and Exhibit A with respect to such Patents. Neither Party
shall assign this Agreement or any covenants, releases or other rights received
hereunder to any third party under action of law or otherwise, including in
connection with the insolvency or bankruptcy of the party or a Subsidiary,
except (a) with the written consent of the other party or (b) as part of a
merger or a sale or other transfer of all or substantially all of its assets.
Any attempted assignment in derogation of either of the foregoing shall be void.
10. FREEDOM TO DO BUSINESS
The covenants and releases in this Agreement shall not be construed as limiting
or otherwise affecting the rights which the Parties, or their Distributors or
Customers, might otherwise have outside the scope of this Agreement, or as
restricting or imposing any conditions on the right of either Party, or its
Distributors or Customers, to make, have made, use, license, sell, or otherwise
dispose of any particular product or service, including but not limited to
Covered Products, whether or not subject to the releases or covenants not to sue
set forth herein.
11. LIMITATIONS OF REMEDIES
The parties, on behalf of themselves and their Subsidiaries, agree that the
remedies of each Party for Patent infringement by the Excluded Products of the
other Party shall be limited to reasonable royalty damages. Without limiting the
generality of the foregoing, each party, on behalf of itself and its
Subsidiaries waives and agrees to waive any right to enhanced damages (including
treble damages for willfulness), except that there shall be no limitations on
rights to injunctions or filing of actions with the ITC or other administrative
tribunal.
12. APPLICABLE LAW
The validity, construction, and performance of this Agreement shall be governed
by and construed first in accordance with the federal laws of the United States
to the extent federal subject matter jurisdiction exists, and second in
accordance with the laws of the State of New York, exclusive of its choice of
law rules. With respect to all civil actions or other legal or equitable
proceedings directly arising between the parties or any of their Subsidiaries
under this Agreement (including any claim of Patent infringement), the Parties
consent to exclusive jurisdiction and venue in the United States District Court
for the Southern District of New York
 

***   Portion for which confidential treatment requested.

     
Microsoft — Novell
  CONFIDENTIAL
Patent Cooperation Agreement
  November 2, 2006

12 of 27



--------------------------------------------------------------------------------



 



(the “Forum”). Each party, on behalf of itself and its Subsidiaries, irrevocably
consents to personal jurisdiction and waives the defense of forum non conveniens
in the Forum with respect to itself and its Subsidiaries. Process may be served
on either Party in the manner authorized by applicable law or court rule. The
parties acknowledge and agree that the foregoing will not preclude the
interposing of this Agreement as a defense to, or as a basis for limiting
remedies with respect to, a claim of Patent infringement by, or based on Patents
of, a Party in any forum (whether a court, administrative tribunal or otherwise)
in which such claim is made or affect the determination in such forum as to the
application of this Agreement to such claim.
13. CONFIDENTIALITY
     13.1 Non-Confidential. Upon issuance of the press release described in
Section 19, the existence of this Agreement and its named parties will not be
confidential.
     13.2 Confidential. Except as otherwise provided herein or otherwise agreed
between the parties, all terms and conditions in this Agreement, including the
terms of the covenants in Section 2 and the payment amounts required by
Section 5, shall be kept in confidence by the Parties, and shall not be
disclosed, except that a Party may disclose this Agreement or terms and
conditions hereof (a) with prior written consent of the other party, (b) under
confidentiality to any governmental body having jurisdiction to require
disclosure, as and to the extent required by such governmental body, (c) under
confidentiality as may be required by law or legal process, including to legal
and financial advisors in their capacity of advising a party in such matters,
(d) under confidentiality to accountants, banks, and financing sources and their
advisors solely in connection and compliance with financial transactions and
reporting, (e) under confidentiality and attorney client privilege while
obtaining legal advice from legal counsel in the normal course of business, and
(f) under confidentiality to a person or entity that has a bona fide intent to
engage in a merger with a Party, a sale or other transfer of all or
substantially all the assets of a Party, a Change of Control of a Party, or the
assignment, grant, sale or other transfer of any Patents that (at the time of
the assignment, grant, sale or other transfer) are subject to the covenants in
this Agreement. In addition, a Party may, subject to a written confidentiality
agreement, disclose relevant terms and conditions to bona-fide Distributors and
Customers to the extent necessary in the normal course of business with such
bona-fide Distributors and Customers, respectively.
     13.3 Specially Designated Confidential Terms. The parties agree that the
confidential terms (“Specially Designated Confidential Terms”) set forth in
Exhibits B and C hereto are particularly competitively sensitive information
whose public disclosure would be harmful. In addition to the Parties’ general
agreement to keep the terms of this Agreement confidential, the Parties agree to
take additional measures to keep confidential the terms set forth in Exhibits B
and C. The Parties agree that Novell will make a request for confidential
treatment of the terms set forth in Exhibits B and C in connection with any
filing of this Agreement as an exhibit to any registration statement or periodic
report filed with the Securities and Exchange Commission. The request for
confidential treatment shall be made in a manner consistent with the SEC’s Staff
Legal Bulletin No. 1 “Confidential Treatment Requests” dated February 28, 1997
supplemented by an addendum dated July 11, 2001. The request will seek a
confidentiality term until
 

***   Portion for which confidential treatment requested.

     
Microsoft — Novell
  CONFIDENTIAL
Patent Cooperation Agreement
  November 2, 2006

13 of 27



--------------------------------------------------------------------------------



 



November 1, 2016. Any confidentiality request shall be submitted to and approved
by Microsoft in advance of filing, provided that such approval will not be
unreasonably withheld. Notwithstanding the foregoing, nothing in this provision
shall prohibit disclosure of the confidential terms set forth in Exhibits B and
C to the Parties’ attorneys and accountants or prohibit such disclosure as may
be required by law or regulatory inquiry, judicial process, or order.
14. ENTIRE AGREEMENT
This Agreement, including all Exhibits hereto, reflects the complete
understanding of the parties regarding the subject matter of the Agreement, and
supersedes all prior or contemporaneous agreements relating to such subject
matter. In the event the Parties, after the Effective Date, enter into any
separate agreements manually signed by authorized officers of the respective
Parties granting patent licenses, covenants, releases, or other patent rights to
each other, this Agreement shall not affect the patent rights or other terms set
forth in such separate agreements. However, the parties are entering into a
Business Collaboration Agreement and a Technical Collaboration Agreement
contemporaneously with the execution of this Agreement. The parties acknowledge
and agree that such Business Collaboration Agreement and Technical Collaboration
Agreement are pre-requisites for the parties to enter into this Agreement and
that this Agreement will take effect only upon the effectiveness of such
Business Collaboration Agreement and Technical Collaboration Agreement.
15. SEVERABILITY
To the extent any other terms or conditions of the Agreement are held invalid or
unenforceable in a jurisdiction, those terms or conditions will be enforced to
the maximum extent possible in that jurisdiction and the remaining terms and
conditions shall retain full force and effect in that jurisdiction, so long as
the remaining Agreement continues to express the intent of the parties.
16. NOTICES
Any notice under this Agreement shall be effective upon receipt when made in
writing and delivered to the other party at the address stated below. Notice by
facsimile is effective upon receipt if an original signature copy is mailed
contemporaneously to the other party at the address stated below.

         
For Microsoft:
  For MLGP:   For Novell:
 
       
Microsoft Corporation
  Microsoft Licensing, GP   Novell, Inc.
One Microsoft Way
  6100 Neil Road   404 Wyman
Redmond, WA USA 98052
  Reno, Nevada, USA 89511   Waltham, MA USA 02451
Attn: Director of IP

Licensing Law and
Corporate Affairs
  Attn: Managing Partner   Attn: General Counsel
Facsimile: 425.936.7329
  Facsimile: 775.826.0506   Facsimile: 781.464.8062

 

***   Portion for which confidential treatment requested.

     
Microsoft — Novell
  CONFIDENTIAL
Patent Cooperation Agreement
  November 2, 2006

14 of 27



--------------------------------------------------------------------------------



 



17. MODIFICATIONS
This Agreement may not be modified after the Effective Date except by a written
amendment that expressly references this Agreement and that is signed by an
authorized officer of the respective parties.
18. DISPUTE ESCALATION PROCESS
In the event that a material dispute relating to this Agreement arises between
the Parties (including any dispute that may result in a claim of Patent
infringement), a joint review committee, consisting of a business, technical and
legal representative of each party will engage in good faith negotiations to
resolve the dispute for a period of thirty (30) days after written notice of the
dispute is provided by one party to the other party. If the joint review
committee cannot resolve the issue after reasonable efforts by both parties
including at least one in-person meeting during such thirty (30) day period,
then at the written request of one of the parties, the CEOs or their senior
executive designees will meet (either in person or telephonically) at their
mutual earliest convenience within a second thirty (30) day period to try to
resolve the issue. Before the end of the two thirty (30) day periods, subject to
Sections 11 and 12, the Parties may seek any applicable legal remedy only if the
Parties believe in good faith that there will be irreparable harm by delay.
19. PRESS CONFERENCE AND OUTREACH
Within five (5) days after the Effective Date (but no later than any required
public disclosures), the parties will participate in a joint press conference
that will (i) announce, using the mutually agreed-upon messaging, the existence
of this Agreement, the relationship between the parties and the fact that the
parties have granted each other’s Customers the covenants set forth in Section 2
of this Agreement and made accommodations to each other with respect to each
other’s Patents, including the pledges substantially in the form attached as
Exhibits D and E, (ii) include the Chief Executive Officers of both companies,
(iii) include a representative of at least one (1) Fortune 1000 company, and
(iv) have a corresponding joint press release that will include favorable
quotations from both parties.
20. NO PARTNERSHIPS
The Parties hereunder are operating as independent entities, and nothing in this
Agreement will be construed as creating a partnership, franchise, joint venture,
employer-employee or agency relationship. Neither Party has the authority to
make any statements, representations or commitments of any kind on behalf of the
other Party.
21. SPECIFIC PERFORMANCE
The Parties acknowledge and agree that the covenants and obligations set forth
in Section 2 may be pleaded as a full and complete defense to, and may be used
as the basis for an injunction
 

***   Portion for which confidential treatment requested.

     
Microsoft — Novell
  CONFIDENTIAL
Patent Cooperation Agreement
  November 2, 2006

15 of 27



--------------------------------------------------------------------------------



 



against, any proceeding or other claim which may be instituted, prosecuted or
attempted in breach of such Section 2. The Parties acknowledge that their
express intent in entering into this Agreement is that the Parties and their
Customers shall have the rights, including the benefits of the covenants and
obligations, set forth in Section 2; that each Party and its Customers would be
irreparably harmed, and would not obtain the benefits that are fundamental to
the intent of the Parties, if the other Party brought a claim inconsistent with
such other Party’s obligations under Section 2; and that, in any event, such
rights are unique and that the Party and its Customers would be irreparably
harmed by any such claim. Accordingly, the Parties agree, as an essential
element of this Agreement, that the Parties shall have the right to specific
performance of (including injunctive relief to enforce) the covenants and
obligations set forth in Section 2, without the obligation to post a bond,
demonstrate irreparable harm, or meet other conditions for equitable relief.
Such remedies shall not be exclusive but shall be in addition to all other
rights and remedies permitted under this Agreement or under applicable law.
22. SIGNATURES
     22.1 By Facsimile. This Agreement may be executed in counterparts, each of
which shall be deemed an original, but each together shall constitute one and
the same instrument. For purposes hereof, a facsimile copy of this Agreement,
including the signature pages hereto, shall be deemed to be an original.
Notwithstanding the foregoing, the parties shall deliver original signature
copies of this Agreement to the other party as soon as practicable following
execution thereof.
     22.2 Agreement. The parties indicate their agreement to the terms herein by
the signatures of their authorized representative below.
 

***   Portion for which confidential treatment requested.

     
Microsoft — Novell
  CONFIDENTIAL
Patent Cooperation Agreement
  November 2, 2006

16 of 27



--------------------------------------------------------------------------------



 



                      Microsoft Corporation       Novell, Inc.    
 
                   
By:
  /s/ Bradford L. Smith       By:   /s/ Joseph A. LaSala, Jr.    
Name:
 
 
Bradford L. Smith       Name:  
 
Joseph A. LaSala, Jr.    
Title:
  Sen. VP & Gen. Counsel       Title:   SVP, General Counsel & Secretary    

Microsoft Licensing, GP
By Microsoft Management, LLC,
as managing partner

         
By:
  /s/ Joel Freedman    
Name:
 
 
Joel Freedman    
Title:
  Vice President    

 

***   Portion for which confidential treatment requested.

     
Microsoft — Novell
  CONFIDENTIAL
Patent Cooperation Agreement
  November 2, 2006

17 of 27



--------------------------------------------------------------------------------



 



Exhibit A
Covenant to Customers
     Covenanting Party, on behalf of itself and its Subsidiaries, hereby
covenants not to sue Covenanted Customers for infringement under Covered Patents
of Covenanting Party on account of a Covenanted Customer’s use of specific
copies of a Covered Product as distributed by the other Party for which the
other Party has received Revenue (directly or indirectly) for such specific
copies; provided the foregoing covenant is limited to use by such Customer
(i) of such specific copies that are authorized by the other Party in
consideration for such Revenue, and (ii) within the scope authorized by the
other Party in consideration for such Revenue. For the avoidance of doubt, the
“received Revenue” requirement above is deemed satisfied with respect to
Covenanted Customer receiving from the other Party a free update to a component
of a specific copy of a Covered Product for which the other Party has previously
received Revenue, but is not satisfied with respect to the Covenanted Customer
receiving a free upgrade or a new version of such specific copy unless the other
Party has received Revenue for such upgrade or new version.
     For specific copies of Covered Products distributed by the other Party for
Revenue before the end of the Term, the foregoing covenant shall apply as to all
Covered Patents, including Captured Patents. For specific copies of Covered
Products distributed by the other Party for Revenue after the end of the Term,
the foregoing covenant shall apply only as to Captured Patents.
     Also, the foregoing covenant will apply to customers’ and developers’ use
of copies of Covered Products distributed by the other Party that are in
development (including, without limitation, work in process; trial, alpha, beta
and release candidate versions; and other versions of products intended for but
not yet generally released for Revenue on a commercial basis), even if the other
Party does not receive Revenue in connection therewith, provided that such
copies are solely provided for development, testing or evaluation purposes and
any support thereof, if any, continues for no longer than one-hundred eighty
(180) days from distribution. In any case, the covenant granted pursuant to this
paragraph shall expire as to the covered customers One-Hundred Eighty (180) days
from distribution to those covered customers and developers.
     Definitions of capitalized terms used above may be found at the following
link: www.covenantingparty.com/link.
     Covenanting Party reserves the right to update (including discontinue) the
foregoing covenant pursuant to the terms of the Patent Agreement between Novell
and Microsoft that was publicly announced on November 2, 2006; however, the
covenant as set forth above will continue as to specific copies of Covered
Products distributed by the Covenanting Party for Revenue before such update.
 

***   Portion for which confidential treatment requested.

     
Microsoft — Novell
  CONFIDENTIAL
Patent Cooperation Agreement
  November 2, 2006

18 of 27



--------------------------------------------------------------------------------



 



Exhibit B
Payment
1.0 Definitions: For purposes of this Agreement and as used in the calculation
of the ***:
“Selected Products” means all Covered Products as to which Novell (and its
Subsidiaries) publicly report in its financial statements under the Securities
Exchange Act of 1934, as amended (“Exchange Act”) as Open Platform Solutions
Revenue and Open Enterprise Server Revenue
“Open Platform Solutions” refers to the offerings of Novell (and its
Subsidiaries) as defined or used in Novell’s most recent United States
Securities and Exchange Commission Form 10-Q as of the Effective Date, and
includes SUSE Linux Enterprise Desktop and SUSE Linux Enterprise Server and new
versions or successor products thereof. Open Enterprise Server is not included
in Open Platform Solutions.
“***” means the *** and ***, equivalent offerings and any offerings marketed as
“***”.
“Site Agreement” means an agreement between Novell and an enterprise Customer
that enables such Customer to obtain Support for multiple copies of a Covered
Product throughout the Customer’s enterprise. The number of Client
Subscriptions, Server Subscriptions and *** attributable to any give Site
Agreement shall equal the number of copies authorized to receive Support for
such respective Subscriptions.
***
“Fees” means: the *** Novell *** during the applicable reporting period, ***
Novell *** during the applicable reporting period, and *** set forth herein.
“Client Subscriptions” means Subscriptions that Support copies of SLED or SLES
used or authorized for use only on a client or desktop computer.
“Server Subscriptions” means Subscriptions that Support copies of SLED or SLES
used or authorized for use on a server (not including a ***).
“***” means Subscriptions that Support copies of SLED or SLES used on a ***.
2.0 ***: As a *** for the payment in Section 5.1 for the *** Novell relating to
Selected Products and for ***, Microsoft *** as of the Effective Date Novell
***.
 

***   Portion for which confidential treatment requested.

     
Microsoft — Novell
  CONFIDENTIAL
Patent Cooperation Agreement
  November 2, 2006

19 of 27



--------------------------------------------------------------------------------



 



3.0 ***: The *** for each Year shall *** in the *** that *** to the relevant
reporting periods. Such *** are based upon a *** Subscriptions of *** the Term;
and accordingly, if the *** Client Subscriptions in ***, then the *** shall
instead ***, and if the *** Client Subscriptions in ***, then the *** shall
instead ***.
     ***
4.0 Reporting Periods. The Fees will be paid by Novell to Microsoft within ***
*** after ***, within *** after each *** period thereafter during the Term, and
*** after the Term, and will include payment for Fees owed to Microsoft during
the *** period (or the applicable *** in the *** of the ***) (“reporting
periods”). For avoidance of doubt, the Parties acknowledge that no payment of
Fees will be required for any period after the Term, notwithstanding survival of
the covenants with respect to the Captured Patents in accordance with
Section 2.6, except that the foregoing will not affect Novell’s obligation to
pay any Fees with respect to reporting periods within the Term. If a reporting
period *** as to which Novell ***, payments will be *** on the ***. Payments
shall be calculated and reported ***.
5.0 ***.
     ***
6.0 Payment Method. The payments in Section 5 of the Agreement shall be made by
wire transfer to the following respective accounts:
     ***
     7.0. ***
 

***   Portion for which confidential treatment requested.

     
Microsoft — Novell
  CONFIDENTIAL
Patent Cooperation Agreement
  November 2, 2006

20 of 27



--------------------------------------------------------------------------------



 



EXHIBIT C
***
***
***
***
***
***
***
 

***   Portion for which confidential treatment requested.

     
Microsoft — Novell
  CONFIDENTIAL
Patent Cooperation Agreement
  November 2, 2006

21 of 27



--------------------------------------------------------------------------------



 



EXHIBIT D
Microsoft’s Patent Pledge for Hobbyist Developers
Many software developers, often referred to as “hobbyists,” write code not with
the expectation of making money, but because they enjoy solving technical
challenges and participating in a community of enthusiasts who recognize and
encourage one another’s talents. One such community of hobbyist developers
participate in the development of open source software. To further encourage
these efforts, this pledge provides non-compensated individual hobbyist
developers royalty-free use of Microsoft patents as set forth below.
It is Microsoft’s intent that this pledge be legally binding and enforceable as
to individual hobbyist developers according to the terms below.
Non-Assertion of Patents Pledge
Microsoft hereby covenants not to assert Microsoft Patents against each
Non-Compensated Individual Hobbyist Developer (also referred to as “You”) for
Your personal creation of an originally authored work (“Original Work”) and
personal use of Your Original Work. This pledge is personal to You and does not
apply to the use of Your Original Work by others or to the distribution of Your
Original Work by You or others. A “Non-Compensated Individual Hobbyist
Developer” is an individual software developer (i.e., a person and not any
corporation, partnership or other legal entity), including a developer of open
source software, who receives no monetary payment or any other forms of
consideration that can be valued monetarily for their creation of their Original
Works. The fact that You may be employed as a software developer by, and receive
a salary from, a corporation, partnership or other legal entity, does not
disqualify You from treatment as a “Non-Compensated Individual Hobbyist
Developer” under this pledge, provided Your activities related to the creation
of Your Original Work are performed during Your free time and outside the scope
of Your employment. The Microsoft Patents subject to this pledge are all patents
issued world-wide to the extent they are owned or controlled by Microsoft or its
majority owned subsidiaries. For additional information on obtaining rights
under Microsoft patents to contribute Your Original Work to an open source
project, please see Microsoft’s Patent Pledge for Hobbyist Contributors.
 

***   Portion for which confidential treatment requested.

     
Microsoft — Novell
  CONFIDENTIAL
Patent Cooperation Agreement
  November 2, 2006

22 of 27



--------------------------------------------------------------------------------



 



Microsoft reserves the right to terminate and revoke this pledge to You, as of
the date granted, if You or an entity that You control asserts a patent
infringement claim against a Microsoft product, service or technology.
Reservation of Rights
Microsoft further reserves the right to prospectively update and revise the
terms of this pledge, for example to accommodate applicable laws, rules, orders
or regulations. The rights provided under this pledge are personal to You and
are not for the benefit of others. All rights not expressly granted in this
pledge are reserved by Microsoft.
 

***   Portion for which confidential treatment requested.

     
Microsoft — Novell
  CONFIDENTIAL
Patent Cooperation Agreement
  November 2, 2006

23 of 27



--------------------------------------------------------------------------------



 



EXHIBIT E
Microsoft’s Patent Pledge for Individual Contributors to
openSUSE.org
From time to time, individual developers wish to contribute their authored code
to openSUSE.org projects. It is Microsoft’s intent that this pledge be legally
binding and enforceable as to such individual contributors according to the
terms below.
Non-Assertion of Patents Pledge
Microsoft hereby covenants not to assert Microsoft Patents against each
Individual Contributor (also referred to as “You”) for Your distribution of Your
personally authored original work (“Original Work”) directly to openSUSE.org,
but only if, and to the extent, (i) Your Original Work becomes part of SUSE
Linux, SUSE Linux Enterprise Desktop or SUSE Linux Enterprise Server, and (ii)
You ensure that as a result of Your contribution, openSUSE.org, and all further
recipients of Your Original Work, do not receive any licenses, covenants or any
other rights under any Microsoft intellectual property. This pledge is personal
to You and does not apply to any use or distribution of Your Original Work by
others.
There are a variety of ways to satisfy the requirement under section (ii) above.
For example, one way to satisfy the requirement under US law is for openSUSE.org
to include the following provision as is in its binding contribution agreement
with You:
openSUSE.org agrees that as a condition of receiving the attached contribution
of Your Original Work, openSUSE.org does not receive from You the contributor
any licenses, covenants or any other rights under any Microsoft intellectual
property with respect to that Original Work, and openSUSE.org will ensure that
all further recipients of this Original Work will be subject to this same
condition. “Original Work” has the meaning as set forth in Microsoft’s Patents
Pledge for Individual Contributors to openSUSE.org.
An “Individual Contributor” is an individual open source software developer (and
not any corporation, partnership or other legal entity). All Microsoft’s utility
patents worldwide are subject to this pledge to the extent they are owned or
controlled by Microsoft or its majority owned subsidiaries.
 

***   Portion for which confidential treatment requested.

     
Microsoft — Novell
  CONFIDENTIAL
Patent Cooperation Agreement
  November 2, 2006

24 of 27



--------------------------------------------------------------------------------



 



Reservation of Rights
Microsoft reserves the right to terminate and revoke this pledge to You, as of
the date granted, if You or an entity that You control asserts a patent
infringement claim against a Microsoft product, service or technology.
Microsoft further reserves the right to terminate this pledge and revoke this
pledge to You upon the termination of that certain patent agreement entered into
by and between Microsoft and Novell Inc., dated as of November 2, 2006.
In addition, Microsoft reserves the right to prospectively update and revise the
terms of this pledge, for example to accommodate applicable laws, rules, orders
or regulations. The rights provided under this pledge are personal to You and
are not for the benefit of others. All rights not expressly granted in this
pledge are reserved by Microsoft.
 

***   Portion for which confidential treatment requested.

     
Microsoft — Novell
  CONFIDENTIAL
Patent Cooperation Agreement
  November 2, 2006

25 of 27